             Case 3:19-cv-00022-EDL Document 19 Filed 06/27/19 Page 1 of 2




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                       UNITED STATES DISTRICT COURT
8                      NORTHERN DISTRICT OF CALIFORNIA
9
     SIDNEY NAIMAN and TERRY                                 )     Case No.
10   FABRICANT, individually and on                          )     3:19-cv-00022-EDL
     behalf of all others similarly situated,                )
11
                                                             )     NOTICE OF VOLUNTARY
12                                                           )     DISMISSAL OF ENTIRE
     Plaintiff,                                              )     ACTION WITHOUT
13
     vs.                                                     )     PREJUDICE.
14   AAA BUSINESS FUNDING, INC.;                             )
15   WREN A. CHAMBERS, and DOES 1                            )
     through 10, inclusive, and each of them,                )
16
                                                             )
17                                                           )
     Defendant.
18
                                                             )

19
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
20
     Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
21
     prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
22
     motion for summary judgment. Accordingly, this matter may be dismissed
23
     without prejudice and without an Order of the Court.
24

25         Respectfully submitted this 27th Day of June, 2019.
26
                                                By: s/Todd M. Friedman Esq.
27                                                   Todd M. Friedman
28
                                                    Attorney For Plaintiff



                                         Notice of Dismissal - 1
             Case 3:19-cv-00022-EDL Document 19 Filed 06/27/19 Page 2 of 2




1                             CERTIFICATE OF SERVICE
2
     Filed electronically on June 27, 2019 with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on June 27, 2019, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Todd M. Friedman
10
      Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
